STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                           }
In re: Application of                                      }
        Gerald van der Weyden and Lenore Lewis             }       Docket No. 23‐2‐06 Vtec
        (Appeal of Charnov, et al.)                        }
                                                           }




                                     Decision and Order

       Appellants Richard Charnov, Debra Bechtel, James Lackner, Ann Graybiel, Peter

Vercelli, Jane Vercelli, and Eva Richter‐Wilde appealed from a decision of the Development

Review Board (DRB) of the Town of Montgomery, granting conditional use approval to

Appellee‐Applicants  Gerald  van  der  Weyden  and  Lenore  Lewis  for  a  commercial

facility/lodging establishment and eight cabins. Appellants are represented by Michael J.

Furlong,  Esq.;  Appellee‐Applicants  represent  themselves.    This  appeal  is  taken  as  an

on‐the‐record appeal, as the Town has adopted and implemented the procedures necessary

for such appeals pursuant to 24 V.S.A. § 4471(b).  

       An  earlier  appeal,  Docket  No.  102‐5‐05  Vtec,  was  remanded  to  the  DRB  under

V.R.E.C.P. 5(i) at the request of the Town and by agreement of the parties after a telephone

conference on the record.  The remand was necessary because the matter had originally

only been warned for a conditional use proceeding, yet Appellee‐Applicants had applied

as  well  for  a  variance.    On  remand  the  parties  had  intended  to  request  the  DRB  to

determine whether the application should be considered as a Planned Unit Development

(PUD); however, Appellee‐Applicants later declined to seek its consideration as a PUD.




                                               1
       The record of the proceedings,1 including audio tapes of the hearings in March 2005

and December 1, 2005, was provided to the Court.  The Court has listened to the tapes of

the hearings, and has reviewed the complete documentary record.  The parties were given

the opportunity to submit written memoranda of law.  

       In an on‐the‐record appeal such as this one, the standard of review is whether there

is substantial evidence in the record as a whole from which the factual findings of the DRB

might reasonably be inferred, as well as whether the DRB correctly applied the municipal

ordinance and state statute to those facts.  See, e.g., In re Appeal of Lussier and Noe, Docket

No. 116‐5‐02 Vtec (Vt. Envtl. Ct., Sept 16, 2002); In re Appeal of Doyle, Docket No. 100‐5‐02

Vtec (Vt. Envtl. Ct., Jan. 21, 2003); In re Application of Blakeman, Docket No. 167‐8‐05 Vtec

(Vt. Envtl. Ct., June 19, 2006).  The factual findings of the DRB are not conclusive, but they

are given great weight, if the DRB adequately explains its reasons for finding as it does.

In re Appeal of Leikert, Docket No. 2004‐213 (Vt. Supreme Ct., Nov 10, 2004) (three‐ justice

panel).



       The proposed project is described here to the extent necessary to provide a context

for the Court’s analysis below of whether the DRB’s findings and conclusions on each of

the  conditional  use  criteria  were  supported  by  substantial  evidence  in  the  record  as  a

whole.    Appellee‐Applicants  Gerald  van  der  Weyden  and  Lenore  Lewis  own  an

approximately 105‐acre wooded parcel of land located northerly of Hazen’s Notch Road

(State Highway Route 58) in the Agricultural/Residential zoning district.  The land slopes

down from Route 58 towards Wade Brook, which runs through the property.  A view of

the mountains is visible to the north; the orientation of the proposed buildings is proposed



       1
         As the DRB did not make any record of its site visit to the property, the Court has
no record from which to consider any evidence observed on that site visit.  

                                                2
to be to the north and away from the roadway.

       Appellee‐Applicants propose to construct a main house (the main lodge) for their

own living space, as well as to provide common areas for serving breakfast to the guests

and for guests’ leisure activities; an attached garage with an apartment; and eight small

detached cabins for the guest bedrooms.  Four of the cabins will have one bedroom each

and four of the cabins will have two bedrooms each.  The main lodge is proposed to be

located on a loop driveway, north of a parking lot with space for twelve cars, with the

cabins in a clustered chevron extending behind the main lodge.

       The total number of bedrooms in the main lodge building, the garage apartment,

and  the  eight  cabins  is  proposed  to  be  eighteen,  as  Appellee‐Applicants  hold  a  state

wastewater permit for four houses with separate individual wastewater disposal systems

to serve a total of eighteen bedrooms for the property.  An area tested as suitable for septic

disposal is located on the easterly side of the property as shown on the application.  All but

thirteen acres of the 105‐acre property would remain under forest management, to be used

for hiking and cross‐country skiing by the guests of the facility and in cooperation with the

neighboring  cross‐country  ski  facility.    A  Vermont  Association  of  Snow  Travelers

snowmobile trial also runs along the bottom of the valley, but no trail is planned to connect

that trail to the cabin area.  Appellee‐Applicants propose that all construction (other than

the septic system) would be located within a 900ʹ x 700ʹ building envelope, set back fifty

feet from the northerly edge of the Route 58 right‐of‐way and beginning 260 feet from the

easterly boundary of the property; this development envelope was made a condition of the

DRB’s approval.  

       Appellee‐Applicants did not themselves appeal any of the conditions of the DRB’s

approval, accordingly, we consider those conditions as part of the proposed project.  As

well  as  the  development  envelope,  and  the  number  of  bedrooms  in  the  cabins,  the

conditions require that the cabins will not be equipped with cooking facilities, that outside

                                               3
lighting will be “minimal and non[‐]obtrusive,” that “no recreation area will be built in the

cabin area,” and that an undisturbed fifty‐foot‐wide buffer zone of natural trees will be

maintained along the road frontage and on the sides of the area containing the main lodge

and eight cabins, except where the driveway and power line easements are located.  If

natural screening is not present, the conditions require that “evergreen trees will be planted

a  minimum  of  eight  feet  tall  and  fifteen  feet  apart  maximum  and  maintained  by  the

owner.”  Conditions also limit the operation of the facility to observe “quiet hours” from

10:00 p.m. to 7:00 a.m. and to be used for “short term stays of no longer than seven days,”

prohibiting “long term extended stays of eight days or more.”  Conditions also require

Appellee‐Applicants to install a state‐approved septic system to serve the project and to

obtain building/zoning permits from the Zoning Administrator before construction.

       Appellee‐Applicants propose to operate the property as a “Tourist Home (bed and

breakfast) with a capacity of 25 or less.” They applied for conditional use approval as a

“commercial facility” and applied for a variance “in order to build more free standing

structures than the zoning regulations permit.”  In the original decision, the DRB had failed

to make findings regarding the variance application; during the pretrial conferences in that

matter (Docket No. 102‐5‐05 Vtec), the matter was remanded at the request of the Town

and by agreement of the parties.  The present appeal resulted from the DRB’s decision after

the remand.

       We note that all that is before the Court in the present case is the present application

for the particular use as proposed, not for any generic kind of commercial facility.  Any

future expansion or different type of conditional use proposed for this property or any

other  properties  in  the  area  would  have  to  be  the  subject  of  a  new  or  amendment

application based on the Zoning Regulations as they may exist at such future time.




                                              4
Question 6(e) of the Statement of Questions ‐ the applicable use category or categories

       In order to determine whether the proposal can be considered for conditional use

approval or whether a variance was required, it is first necessary to determine whether it

falls  within  any  permitted  or  conditional  use  category  for  the  Agricultural/Residential

zoning  district.    The  use  categories  “commercial  facility,”  “Bed  and  Breakfasts”  and

“Planned Unit Development” are all conditional use categories in this zoning district.  The

use category  “lodging establishment” is defined in the definitions  section  (§1.8)  of  the

Zoning Bylaws and Regulations (the Zoning Regulations) but does not appear as either a

permitted use or a conditional use category listed for any of the districts.

       The use category “lodging establishment” is defined as “[a] building or buildings

containing rooms which are rented for commercial purposes, such as sleeping units for

transients,  each  sleeping  unit  consisting  of  at  least  a  bedroom  and  use  of  a  bathroom.

Included are hotels, motels, tourist courts, cabins, motor lodges, ‘bed and breakfast’, and

the like.”   §1.8.  Nothing in the definition prevents the owners or a resident manager, or

both, from occupying a portion of a lodging establishment as their residence.  Appellee‐

Applicants’ proposal falls within the category of lodging establishment.

       As the owners intend to reside in the main lodge, and to provide breakfast in the

main lodge, it is understandable that the proposal was referred to as similar to a “bed and

breakfast.”  However, as they do not intend to provide lodging in the main lodge, it does

not fall within the “bed and breakfast” type of lodging establishment, which is defined in

§1.8 as “a single family dwelling unit in which the resident owner or permanent occupant

provides short‐term lodging and meals to transient paying guests”  (emphasis added).

Moreover,  the  definition  of  the  term  “dwelling  unit”  in  §1.8  excludes  such  uses  as  a

boarding house, tourist home, or similar structure or use.  That is, a ‘bed and breakfast’

may be operated as a home occupation in a dwelling unit, but the more commercial types

of lodging establishments, renting three (or more) rental units, instead fall within the use

                                                 5
category of “commercial facility.” The use category of “commercial facility” is defined in

§1.8 to include buildings with three or more rental units, including as examples rooming

houses, dorms, and ski lodges.  Thus, the DRB’s consideration of the proposed project as

a “commercial facility/lodging establishment” does fall within a use category eligible for

consideration as a conditional use, even if the owners plan to live in the main lodge or have

a resident manager or caretaker live in the garage apartment.

       Appellants seem to argue that because the owners intend to reside in a portion of

the lodging establishment, their residence is a second principal use of the property.  That

argument flies in the face of the definition of lodging establishment as including boarding

houses,  tourist  homes,  ski  lodges,  tourist  courts,  and  cabins,  all  of  which  do  not  run

themselves  and  may  have  a  manager  or  owner  in  residence.    It  would  have  been

surplusage in the regulations to define dwelling unit to exclude the commercial types of

lodging establishments (such as boarding houses or tourist homes) if such commercial

types of lodging establishments could not be owner‐occupied in any event.  

       Thus the DRB was correct to determine that the property was only proposed to have

a single principal use, that is, as an owner‐occupied, commercial facility type of lodging

establishment.  However,  §5.18 of the zoning regulations also requires that there shall be

only one principal building on a lot, unless approved by2 the DRB.  To some extent, the

DRB was  unclear  about the distinction between the principal use of the  property, and

whether the main lodge could be treated as the principal building, with the garage and the

eight cabins being treated as accessory buildings.

       Within the definition of “Principal Building/Use” the term “principal building” is


       2
             It is unclear what standard, if any, would be applicable to the approval referenced
in  this  section;  it  may  be  intended  to  refer  to  Planned  Unit  Developments,  which  are
themselves considered as conditional uses.  However, as the proposal does not propose
more than one principal building, we need not reach this issue.

                                                 6
defined as a structure “directly involved with the primary purpose of ownership on a

particular lot, which together with its accessory structures[], constitutes all structures[] of

said lot.” §1.8.  As appears in the definition, a single property may have more than one

accessory structure.  Nothing in the Zoning Regulations appears to limit the number of

accessory structures on a property.  The definition of the term “accessory building” only

requires that it be “customarily incidental and subordinate to” the principal building.  In

the  present  application,  the  eight  cabins,  without  cooking  facilities,  qualify  under  this

definition. 

       As  the  commercial  facility  type  of  lodging  establishment  is  a  conditional  use

category in the Agricultural/Residential district, the DRB was correct in considering the

application as a conditional use.



Questions  1,  2,  6(b)  and  6(f)  of  the  Statement  of  Questions  ‐  Whether  a  variance  was

required or whether application as a PUD was required 

       Despite the fact that Appellee‐Applicants applied for a variance to have multiple

buildings on the lot, a variance was not required to accomplish this result, as the Zoning

Regulations do not limit the number of accessory buildings for commercial facilities.  Even

if it is considered a lot “in residential use,” §5.2 allows approval of additional accessory

buildings by the DRB in the course of considering a conditional use.

       Moreover, no variance was or could have been granted “implicitly” by the DRB.  To

qualify for a variance under the state zoning enabling act, an applicant must meet all five

of the criteria in 24 V.S.A. §4469, as provided in  §2.9.3.  The DRB would have had to have

made findings that all five of the variance criteria were met.  It could not have found that

they were met, as it would be possible to develop a 105‐acre property for some reasonable

use allowed under the Zoning Regulations without a variance.  §2.9.3.2.

       What  the  DRB concluded instead was that the  proposal  could  be  analyzed  as  a

                                                 7
commercial facility/lodging establishment type of conditional use, and that a variance was

not required.  The DRB was correct in its determination that the variance application was

moot, and correctly denied or dismissed the variance application for that reason.

       In  any  event,  if  the  multiple  buildings  did  not  qualify  as  a  commercial  lodging

establishment use with accessory buildings, then the project would have to have been

applied for as a Planned Unit Development, not as a variance, as it would have been a

mixed residential and commercial (lodging establishment) use that would have required

approval of a deviation3 from §5.18’s restriction as to multiple principal buildings.  As a

PUD is also a conditional use category in the Agricultural/Residential zoning district, the

DRB could have considered and approved the same application as a PUD.  

       However, Appellee‐Applicants declined to apply for their project as a PUD, and as

we  have  determined  in  the  present  decision,  application  as  a  PUD  was  not  necessary

because the proposed project could be considered without the need for a deviation from

the applicable requirements of the Zoning Regulations. 



Question 6(d) of the Statement of Questions ‐ procedural deficiencies4 in the warning of the

December 2005 hearing

         Appellants argue that the December 1, 2005 hearing (after the stipulated remand)

was improperly warned, and therefore that this matter should again be remanded to the



       3
          The purpose of a PUD is to “encourage flexibility of design and development,” by
allowing the Zoning Regulations to be modified by the DRB.  §5.29.  That is, as defined in
§1.8, a PUD “may deviate from bylaw requirements that are otherwise applicable to the
area in which it is located.”
       4
        An issue of whether Appellee‐Applicants had ex parte contacts with any DRB
members,  after  an  August  2005  hearing  was  cancelled  due  to  lack  of  notice,  was  also
mentioned in the text of Question 6(d) but was not otherwise argued in Appellants’ briefs.

                                                8
DRB.

       After the remand, the applicants, the abutters, and the interested parties from the

first  hearing  were  all  sent  personal  notice  that  the  matter  was  remanded  “for

reconsideration  of  a  Conditional  Use  Permit  to  operate  a  commercial  facility/Bed  and

Breakfast, Variance from the Zoning By‐Laws & Regulations [for] number of detached

structures  on  a  property[,]  and  a  Planned  Unit  Development.”    A  warning  was  also

published as required by 24 V.S.A. §4464(a)(1) in the newspaper and posted in three public

places, stating in pertinent part that:

       “A case under appeal in the Environmental Court has been remanded to the
       Development  Review  Board  for  reconsideration.    The  application  under
       appeal is DRB‐01‐05 applicants Gerald Van Der Weyden & Lenore Lewis for
       a Conditional Use Permit to operate a commercial facility/Bed & Breakfast
       [citations omitted] and a Variance from the Zoning Bylaws & Regulations for
       the number of accessory buildings [citations omitted].  The Board will be
       considering the information submitted with the original application under
       the  Conditional  Use  criteria  for  a  Planned  Unit  Development  [citations
       omitted].”

       Nothing about the published warning or the letter was misleading.  As discussed

above, one conditional use category in this district is a “commercial facility,” another is

“bed and breakfast” and yet another is “Planned Unit Development.”  The participants

were adequately put on notice to come to the hearing prepared to present evidence and

make their arguments on whether the proposal qualified for approval under any of the

warned categories, as well as whether it required or qualified for a variance. 



Question 3 of the Statement of Questions ‐ Conditional Use Criterion: Character of the Area

       Appellants  argue  that  approval  of  the  proposed  conditional  use  should  be

overturned  because  it  will  have  an  undue  adverse  effect  on  the  character  of  the  area.

Regulations  §2.8.1.4.    To  determine  the  character  of  an  area,  the  statute  requires


                                                9
examination  of  the  purposes  of  the  Agricultural/Residential  zoning  district  and  the

specifically stated policies and standards of the municipal plan, rather than any existing

nonconforming uses in the area.  24 V.S.A. §4414(3)(A)(ii).

       However, the Town of Montgomery Zoning Bylaws and Regulations do not provide

a purpose statement for any of the zoning districts.  Rather, §3.5 provides only that the uses

and structures must conform to the uses provided for each district and to the definitions

in §1.8 (although §3.5 also allows “similar and like uses” to be “approved by the DRB after

a public hearing and review”).

       The parties have provided the Zoning Regulations to the Court, but not the Town

Plan, other than as stated in the parties memoranda.  Objectives from Chapter 6 of the

Town Plan are quoted in Appellee‐Applicants’ brief as: “[t]he provision of recreational

opportunities  is  vital  in  promoting  the  community’s  quality  of  life  and  economic

development;”  and  “[e]ncouraging  environmentally  sound,  clean  businesses,  new

technology, home‐based businesses, and enhancement of our tourist trade will lead to a

more stable tax base and help in reducing reliance on local property taxes.”  Statements and

policies from Chapters 6, 11, 14 and 15 of the Town Plan are quoted in Appellants’ brief as:

“[t]he Town has some of the most beautiful hiking, hunting and fishing areas in the State

and these areas should be preserved if possible;” and “[m]aintain the scenic character of

the Town’s rural byways;” “[r]ecognize the importance of the area’s natural features to the

overall quality of life enjoyed by Montgomery residents;” “[g]uide development away from

productive  agricultural  or  forest  soils;”  “[l]imit  the  loss  of  local  wildlife  habitat;”  and

“[m]aintain the character of existing neighborhoods and avoid potential conflicts between

incompatible  land  uses.”    None  of  these  policies  defines  the  Agricultural/Residential

district as distinct from the other zoning districts; however, we will consider these policies

in reviewing the DRB’s determination of the effect of the proposed project on the character

of the area.

                                                  10
       As  well  as  the  agricultural  and  residential  uses  allowed  in  the

Agricultural/Residential district as permitted uses without DRB review, allowed uses in

the  district (requiring DRB review) include campgrounds, commercial facilities (including

commercial lodging such as hotels, motels, tourist homes and boarding houses), home

occupations, bed and breakfasts, mobile home parks, multiple‐family dwellings, outdoor

and  indoor  recreation,  personal  and  professional  business  services,  and  planned  unit

developments (PUDs). 

       The DRB had before it evidence that the character of the area on Hazen’s Notch

Road includes many full time residences and some seasonal residences; that a nature center

operated  by  the  Hazen’s  Notch  Association  is  located  nearby  on  the  road,  offering  a

children’s day camp and hiking in the summer and snowshoeing and cross‐country skiing

in  the  winter;  and  that  a  nearby  art  center  was  opened  offering5  art  classes  and  4‐H

activities.  The DRB had before it evidence that a restaurant formerly located nearby had

included  a  separate  structure  for  rental  lodging,  and  that  three  other  lodging

establishments (the Trout River Inn, the Phineas Swan, and the Black Lantern), are located

within approximately three miles of the proposed project, although Appellants’ argument

suggests they may be located in a different zoning district.

       The DRB had before it evidence that the area around the project is beautiful, and that

it attracts seasonal tourists, who come to enjoy the hiking, hunting, fishing, cross‐country

skiing,  and  snowmobiling  opportunities  in  this  scenic  area.    The  DRB  had  before  it

evidence that the property slopes down away from the road, so that the proposed cabins



       5
         As this is an on‐the‐record proceeding, the Court cannot consider any evidence not
provided  to  the  DRB.    As  the  record  does  not  include  the  photocopied  flyer  for  the
“Daymoon Art Center and Retreat,” attached to Appellee‐Applicants’ reply memorandum,
we  cannot  determine  whether  the  DRB  had  before  it  evidence  that  the  art  center  has
sleeping accommodations for eight.

                                                11
would be located lower than the road level, and that, with the requirements of a fifty‐foot‐

wide buffer of trees, “minimal and non‐obtrusive” lighting and the required ‘quiet hours,’

both the slope of the land and the wooded nature of the land would protect the proposed

project from visibility from the road and from visibility from the neighboring properties.

       The DRB’s findings regarding the character of the area are supported by substantial

evidence in the record as a whole, and support its conclusion that the proposal will “add

to  the  character  of  the  area”  and  “enhance  the  area  by  offering  lodging  to  seasonal

travelers,” and therefore that it will not have an adverse effect on the character of the area.



       Question 4 of the Statement of Questions ‐ Conditional Use Criterion: Traffic

       Appellants  argue  that  approval  of  the  proposed  conditional  use  should  be

overturned because it will have an undue adverse effect on traffic on nearby roads and

highways.  Regulations §2.8.1.2 .  The DRB had before it evidence that the occupancy rate

of area lodging is approximately 25% to 30%, so that approximately three of the guest

cabins may be expected to be occupied at any given time, except during peak periods.  The

DRB had before it evidence that the proposal can be expected to add three or four cars to

the traffic on Route 58, or a maximum of eight to twelve cars during peak occupancy of the

twelve bedrooms in the eight cabins, beyond that of Appellee‐Applicants’ own residence.

       The DRB had before it evidence that Hazen’s Notch Road has a large volume of

seasonal tourist traffic, and is used as a truck traffic route except during the winter months.

Appellants’ brief refers to facts not elsewhere in the record6 that Hazen’s Notch Road is

unpaved, is closed to through traffic in the winter, and is subject to problems during mud

season.    Even  assuming  these  facts,  the  DRB’s  finding  that  the  proposed  use  of  the



       6
        The Court understands that these facts may have been assumed to have been
known by all participants, including the DRB members.

                                               12
structures will only create a minimal amount of additional traffic, was based on substantial

evidence in the record as a whole.  There was no evidence in the record that the project

would generate peak traffic during mud season.  The DRB’s findings regarding the effect

of the project on traffic on Hazen Notch Road are supported by substantial evidence in the

record as a whole, and support its conclusion that the proposal will only add “a minimal

amount of additional traffic” to an already large volume of seasonal tourist traffic, and

therefore that it will not have an adverse effect on traffic on roads and highways in the

vicinity.



Question  5  of  the  Statement  of  Questions  ‐  Conditional  Use  Criterion:  Capacity  of

Community Facilities

       Appellants  also  argue  that  approval  of  the  proposed  conditional  use  should  be

overturned because it will have an undue adverse effect on the capacity of planned and

existing community facilities.  Regulations §2.8.1.1.  However, the community facilities

analyzed under this subsection are the services and facilities provided by the municipality

or community, such as municipal water supply and sewage disposal, fire protection, school

services, recreation facilities, solid waste facilities or police protection.  In re Meaker, 156

Vt. 182, 185 (1991).  The term “community facilities” does not include other zoning districts

or  commercial  areas  in  which  established  lodging  businesses  are  already  located.

Appellants do not allege any impact on the listed types of community facilities, and no

evidence was presented that the proposed project would affect any of these community

facilities.  The DRB’s finding that the proposed project would have little or no effect on

existing or planned community facilities, and the conclusion that it therefore would have

no undue adverse effect on those facilities, is supported by substantial evidence in the

record as a whole.



                                              13
Question  6(a)  and  6(c)  of  the  Statement  of  Questions  ‐  Conditional  Use  Criterion:

Conformance to Applicable Bylaws in Effect

       Subsections (b), (d), (e), and (f) of Question 6 have been discussed above.

       In Question 6(a), Appellants argue that approval of the proposed conditional use

should be overturned because the proposed project conflicts with several specific policies

set  forth  in  the  Town  Plan.    Section  §2.8.1.5  of  the  Zoning  Regulations  requires  that  a

conditional use not have an undue adverse effect on “other Town By‐laws, Ordinances, and

Regulations  then  in  effect.”    The  Montgomery  Town  Plan,  however,  is  not  a  bylaw,

ordinance, or regulation.  Even if the proposed project were to fail to conform to provisions

of the Town Plan, it does not necessarily fail to conform to the zoning ordinance or any

other  municipal  bylaw,  ordinance  or  regulation.    That  is,  although  a  town  plan  may

recommend many desirable approaches to municipal development, only those policies and

provisions  incorporated  in  the  bylaws  are  legally  enforceable.    Kalakowski  v.  John  A.

Russell Corp., 137 Vt. 219, 225‐26 (1979); Smith v. Winhall Planning Commission, 140 Vt.

178,  183  (1981);  and  see  In  re  Molgano,  163  Vt.  25,  30‐31  (1994);  In  re  Application  of

Blakeman, Docket No. 167‐8‐05 Vtec (Vt. Envtl. Ct., June 19, 2006).  As discussed with

regard to the character of the area, of course, provisions of the Town Plan may be used to

help determine the intended character of the area.

       In Question 6(c), Appellants argue that approval of the proposed conditional use

should be overturned because the DRB “believed” it had no authority to impose conditions

“requiring the set aside of green space.”  Appellants are correct that §2.3.2.4 provides the

DRB with the authority to impose reasonable conditions and safeguards when approving

conditional uses.  While the Chair of the DRB did initially state incorrectly that  the DRB

lacked authority to impose conditions, he corrected that misstatement on the record later

in the hearing, so that neither the DRB members nor those attending the hearing were

misled.

                                                 14
       Moreover, the DRB’s written decision of January 13, 2006, granting conditional use

approval,  did  in  fact  impose  conditions  on  the  project’s  operation,  including  those

regarding  quiet  hours,  lighting,  prohibition  of  kitchen  facilities  and  duration  of  cabin

occupancy, as well as those regarding the fifty‐foot‐wide wooded buffer zones and limiting

development  (other  than  the  septic  system)  to  the  900ʹ  by  700ʹ  building  envelope.

Therefore, the DRB both understood and exercised its authority to impose conditions in the

present proceeding, including conditions restricting development in the buffer zones and

beyond the building envelope.



       Accordingly, based on the forgoing, it is hereby ORDERED and ADJUDGED that

the decision of the Development Review Board granting Appellee‐Applicant’s application

for conditional use approval, with the conditions imposed by the DRB, for a commercial

facility/lodging  establishment  consisting  of  a  main  lodge,  an  attached  garage  with

apartment, and eight detached cabins, is supported by substantial evidence in the record

as a whole, and is therefore AFFIRMED, concluding this appeal. 



       Dated at Berlin, Vermont, this 29th day of November, 2006.




                                      ______________________________________
                                      Merideth Wright 
                                      Environmental Judge




                                                15